DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims: 1,11,16,17 and dependents are rejected under 35 U.S.C. 112, second paragraph, as failing to set forth the subject matter which applicant(s) regard as their invention.  Specifically the use of the word “generally” or “substantially” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree.Terms of Degree: When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). During prosecution, an applicant may also overcome an indefiniteness rejection by submitting a declaration under 37 CFR 1.132 showing examples that meet the claim limitation and examples that do not.  < Federal Register /Vol. 76, No. 27 / February 9, 2011 / Notices, (Page 7165 :Col 3, Par. 0003) >
Claim 1,16,17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1,16,17 recite “defining.. a radial direction” where it is unclear if the radial direction is taken from the central axis (14) radially outward, or if this is taken from the center of the heat exchanger outward of the center of the heat exchanger in an upward and downward radial direction from that center point.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, recite “wherein in the axial direction, the outer outline varies radially and circumferentially” is generally unclear as to the scope it is attempting to claim.  It is unclear if this is intending to say at any point along the axial direction the outer outline varies radially and circumferentially. It is unclear that if the outer outline is considered as viewed perpendicular to the central axis how the outer outline can then vary in the axial direction. Additionally it is unclear, in light of the fact that the radial and circumferential directions are recited as Ra and Ta fig 3, how these can be considered to vary in the axial direction where such consideration of the axial direction is generally considered from a “side” view of the axial direction as compared to head on.
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3, recite “the outer outline tapers radially and circumferentially in a downstream portion of the matrix” where it is unclear what is meant by tapering circumferentially.
Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4, recite “the envelope has a thickness which varies axially, circumferentially, and radially” where it is unclear how the thickness can vary axially.
Claim 6,16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6, recite “common trend” where this is not a commonly understood phrasing in this regard. Further in light of the specification which indicates that the two elements may act in accordance or in opposition to each other to meet the limitation of “common trend” it is unclear what scope this is meant to encompass.
Claim 9,13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 9,13, recite “circumferentially arranged on the same side of the matrix” where this is generally unclear as claim 1 from which they depends recites that the “outer outline varies …circumferentially” and as such it is unclear which are considered the “sides” that they are on the same side of, and further said sides have not been previously defined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8,14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20160108815 to Schmitz in view of US Publication 20160108813 to Schmitz hereinafter referred to as John.
As to claim 1, Schmitz discloses A matrix for a heat exchanger, the matrix comprising: an envelope with an inner surface spatially delimiting a flow path for a first fluid and an outer surface (Fig 2, Par 0007-0008), the envelope being generally arcuate in shape (Fig 2), defining an axial direction which is the main direction of flow of the first fluid (Through 122), a radial direction (bottom to top Fig 2), and a circumferential direction (left to right Fig 2), the outer surface defining an outer outline of the matrix (inner matrix Fig 2), seen in a plane perpendicular to the main direction (As in Fig 2); and a network extending within the flow path and within which a second fluid flows (112 to 116).
While Schmitz discloses that the various dimensions of the heat exchanger core are non-planar (Par 0007-0008) it does not expressly disclose wherein in the axial direction, the outer outline varies radially and circumferentially.
John discloses a heat exchanger core in a bypass path wherein in the axial direction, the outer outline varies radially and circumferentially (Abs, Fig 5-7,Par 0052-0055).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Schmitz to include the heat exchanger geometry of John wherein in the axial direction, the outer outline varies radially and circumferentially using the teachings of John so as to more effectively contour the heat exchanger design to the interior duct geometry as well as the flow geometry to provide reduced weight of components as the system is designed more optimally around local stresses and thermal expansion constraints.
As to claim 2, Schmitz discloses the outer outline is-expanded radially and circumferentially in an upstream portion of the matrix (John: Fig 6-7, Par 0053).
As to claim 3, Schmitz discloses the outer outline tapers radially and circumferentially in a downstream portion of the matrix (John: Fig 5-7, Par 0053).
As to claim 4, Schmitz discloses the envelope has a thickness which varies axially, circumferentially, and radially (John : Fig 5-7, Par 0052-0055, Further Par 0004 to accommodate any local stresses beyond what the geometry compensates for).
As to claim 5, Schmitz discloses the network subdivides the flow path into a plurality of corridors, each corridor having, in a plane perpendicular to the axial direction, a cross-section which varies axially (Schmitz Fig 2 as modified John Fig 5-7).
As to claim 6 (as best understood in light of 112 above), Schmitz discloses the cross-sections of the corridors and the outer outline vary according to a common trend (John Fig 5-7).
As to claim 7, Schmitz discloses the envelope and the network are integrally made by additive manufacturing (Schmitz: Par 0010, John: Title).
As to claim 8, Schmitz discloses the network is an interweaving of tubing forming the corridors delimiting a homogeneous or heterogeneous plurality of regular or irregular geometrical shapes in the flow path (Schmitz Fig 2 as modified John Fig 5-7).
As to claim 14, Schmitz discloses a protective grid upstream of the flow path, the protective grid being integral with the matrix (116 acting effectively as a grid and constructed integrally with additive manufacturing Par 0055).
As to claim 15, Schmitz discloses a braking chamber (112) upstream of the network and an acceleration chamber (114) downstream of the network, the braking chamber and the acceleration chamber being integral with the matrix (core extended and including the region 112, 114 Par 0055).
As to claim 16, Schmitz discloses A matrix for a heat exchanger, the matrix comprising: an envelope with an inner surface spatially delimiting a flow path for a first fluid, and an outer surface, the envelope being generally arcuate in shape, defining an axial direction which is the main direction of flow of the first fluid, a radial direction, and a circumferential direction, the outer surface defining an outer outline of the matrix, seen in a plane perpendicular to the main direction; and a network extending within the flow path and within which a second fluid flows; wherein the network subdivides the flow path into a plurality of corridors, each corridor having, in a plane perpendicular to the axial direction, a cross-section which varies axially; and wherein the cross-sections of the corridors and the outer outline vary according to a common trend (as cited and rejected claims 1,5,6 above).

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20160108815 to Schmitz in view of US Publication 20160108813 to Schmitz hereinafter referred to as John as applied to claim 1 above and further in view of US Publication 20140231054 to Martins.
As to claim 9, Schmitz discloses an inlet manifold and an outlet manifold for the second fluid (John: 124,132), the manifolds being integral with the matrix.
 Schmitz does not expressly disclose the manifolds being both circumferentially arranged on the same side of the matrix.
Martins discloses how the flow path can loop back to the same side allowing the manifolds being both circumferentially arranged on the same side of the matrix (Fig 1).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Schmitz to include the manifolds being both circumferentially arranged on the same side of the matrix using the teachings of Martins so as to allow the flow to return to the origin point with less distance to cover (in this case the bearing casing to deliver the oil), and to allow for a compact construction.

Claims 10,11,17 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20160108815 to Schmitz in view of US Publication 20160108813 to Schmitz hereinafter referred to as John in view of US Publication 20140231054 to Martins as applied to claim 9 above and further in view of US Publication 20160003148 to Gameiro.
As to claim 10, Schmitz does not expressly disclose a bypass connecting the inlet manifold to the outlet manifold, the bypass being integral with the matrix.
Gameiro discloses a bypass connecting the inlet manifold to the outlet manifold (par 0005).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Schmitz to include a bypass connecting the inlet manifold to the outlet manifold, the bypass being integral with the matrix using the teachings of Gameiro as the use of a bypass was well known at the time in the art and would allow for regulated cooling of the oil via the bypass and through pass while maintaining the structure as a whole as designed in Schmitz with additive manufacture of the whole device for compact construction.
As to claim 11, Schmitz as modified above shows that the manifolds are adjacent in an axial direction, therefore a bypass as indicated in Gameiro which connects the two adjacent manifolds would obviously flow of the second fluid in a substantially axial direction (Gameiro Par 0005, Martins Fig 1).
As to claim 17, Schmitz A matrix for a heat exchanger, the matrix comprising: an envelope with an inner surface spatially delimiting a flow path for a first fluid, and an outer surface, the envelope being generally arcuate in shape, defining an axial direction which is the main direction of flow of the first fluid, and a radial direction and a circumferential direction, the outer surface defining an outer outline of the matrix, seen in a plane perpendicular to the main direction; a network extending within the flow path and within which a second fluid flows; an inlet manifold and an outlet manifold for the second fluid; and a bypass connecting the inlet manifold to the outlet manifold; wherein the bypass convey the second fluid in the axial direction (As cited and rejected Claims 1,9-11 above).


Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20160108815 to Schmitz in view of US Publication 20160108813 to Schmitz hereinafter referred to as John as applied to Claim 1 above and further in view of US Publication 20120114468 to Elder.
As to claim 12, Schmitz does not expressly disclose fastening flanges integral with the matrix which is taught by Elder (52).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Schmitz to include fastening flanges integral with the matrix using the teachings of Elder to hold the system in place effectively for efficient air flow passage and heat transfer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746